Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 9/20/21.  Claim(s) 2, 4, 6-13, 16-46, 48-50, 53-62, 65, 66, 69-74, 76, 77, 79, 80, and 83 are cancelled.  Claim(s) 1, 3, 5, 14, 15, 47, 51, 52, 63, 64, 67, 68, 75, 78, 81, and 82 are pending.  Claim(s) 82 have been withdrawn.
Applicant's arguments and affidavit with respect to the 103 rejection of the last Office action have been fully considered and found persuasive.  Therefore the rejection of the last Office action is hereby withdrawn.
The provisional double patenting rejection over copending application 17/057,593 is the only remaining issue.  The copending application is later filed, so the provisional rejection is hereby withdrawn.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 82, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/2/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: while the prior art recognized that boronates could be used in conjunction with beta lactam antibiotics to inhibit beta lactamases and improve efficacy, the prior art did not recognize that said compounds could be useful as antibiotics themselves in a general way.
As described in the affidavit the instant inventors discovered that the instantly claimed class of compounds were useful as antibiotics against both Gram positive and Gran negative bacteria, and that the development of the efficacy as antibacterials did not mirror the development of the efficacy as inhibitors of beta lactamases.  The instantly discovered compounds and effects would not have necessarily been predictable by one of ordinary skill in the art, nor would they have been inadvertently discovered while improving inhibitors of beta lactamases.  Therefore the instant claims are free from the art.


Conclusion
Claim(s) 2, 4, 6-13, 16-46, 48-50, 53-62, 65, 66, 69-74, 76, 77, 79, 80, and 83 are cancelled.  Claim(s) 1, 3, 5, 14, 15, 47, 51, 52, 63, 64, 67, 68, 75, 78, 81, and 82 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627